HART, D. J.
(Concurring) — I concur fully in the doctrine laid down in the foregoing opinion and agree with the judgment without qualification or restriction so far as concerns D. E. Walker, Jr., the only defendant to move for a new trial in the court below. As to all the other defendants who did not move for a new trial, counsel invoke the rule laid down in the case of Swenson v. Snell (Utah), 61 Pac. 555, “That on appeal of an equitable action, the appellate court can not consider the testimony for the purpose of ascertaining whether the findings of fact are supported by the evidence unless a motion for a new trial has been interposed and ruled on in the court below.” Notwithstanding the importance of the decision of the case at bar, as affecting mining and other interests in this State, I fail to find in that any' reason why said appellants should not have the benefit of the foregoing rule in Swenson v. Snell, so long as the same remains in force. As to the merits of that rule under a practice which allows an appeal on questions of fact in equity causes, I do not feel called upon to express an opinion at this time, but simply hold that the same should be followed unless modified.